Citation Nr: 0900157	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  03-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for connective tissue disease prior to November 16, 
2006.

2.  Entitlement to a disability rating in excess of 40 
percent for fibromyalgia (previously rated as 
undifferentiated connective tissue disease, thoracic spine 
sprain, low back sprain, and cervical myofascitis with 
segmented dysfunction) from November 16, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from October 1983 to September 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.

The veteran requested a Travel Board hearing in connection 
with the current claims.  The veteran cancelled the hearing 
in November 2006 and made no attempt to reschedule the 
hearing.  Thus, the Board finds the veteran's request for a 
Travel Board hearing to be withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

In light of the veteran's current combined disability rating, 
the Board refers to the RO the issue of a total disability 
rating based on individual unemployability (TDIU) for any 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran in this case contends that her service-connected 
fibromyalgia has worsened and that this decline warrants a 
higher disability rating.

The veteran was originally granted service connection for 
undifferentiated connective tissue disease in a rating 
decision dated March 1996.  The RO evaluated the veteran's 
disability under 38 C.F.R. § 4.88b, Diagnostic Code 6399-6350 
as 10 percent disabling, effective September 6, 1995.  The 
Board notes that the veteran's particular disability was not 
listed in the rating schedule.  However, unlisted 
disabilities can be rated analogously with the first two 
digits selected from that part of the rating schedule most 
closely identifying the part or system of the body involved, 
and the last two digits will be "99."  See 38 C.F.R. § 
4.20, 4.27 (2008) 
(outlining principles related to analogous ratings).  The RO 
determined that the most closely analogous Diagnostic Code 
was 6350, lupus erythematosus, systemic (disseminated).  The 
veteran was also granted service connection for thoracic 
spine sprain and assigned a non-compensable disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5291, effective 
September 6, 1995.

A subsequent rating decision dated July 1999 continued the 
veteran's 10 percent disability rating for undifferentiated 
connective tissue disease.   

In October 2002, the veteran sought an increased disability 
rating for her service-connected connective tissue disease as 
well as thoracic spine sprain.  The RO continued the 
veteran's 10 percent disability rating for connective tissue 
disease in a rating decision dated May 2003.  The RO also 
continued the veteran's non-compensable disability rating for 
her thoracic spine sprain.  The veteran timely perfected an 
appeal with regard to the connective tissue disease issue.

In November 2003, the veteran submitted a statement to VA in 
which she sought an increased rating for thoracic spine 
sprain as well as service connection for a low back strain 
and cervical myofascitis with segmental dysfunction.  The RO 
issued a rating decision in March 2004 in which it assigned a 
10 percent disability rating under Diagnostic Code 5291 for 
the veteran's thoracic spine sprain.  The RO also awarded 
separate 10 percent disability ratings for low back strain 
(Diagnostic Code 5295) and cervical myofascitis with 
segmental dysfunction (Diagnostic Code 5290).  The effective 
date of these disability ratings was November 17, 2003.   
Service connection for fibromyalgia was denied in the same 
rating decision on the basis that there was no link between 
the veteran's disability and her period of active service.  

In a rating decision dated May 2004, the RO found evidence of 
clear and unmistakable error and assigned an effective date 
of October 31, 2002 for the veteran's 10 percent evaluation 
for thoracic spine sprain.

In April 2006, the veteran submitted a Statement in Support 
of Claim (VA Form 21-4138) in which she requested an 
increased disability rating for "degenerative arthritis of 
the spine, lumbosacral or cervical strain, and 
spondylolisthesis or segmental instability."  A hand-written 
notation on the form indicated that "Not SC for deg 
arthritis of the spine.  See clarification of claim."  The 
veteran submitted an additional statement to VA dated in 
November 2006 in which she stated that she sought an 
increased disability rating for her service-connected 
thoracic spine strain, low back strain, and cervical 
myofascitis with segmental dysfunction.  

The veteran was afforded two separate VA examinations in 
January 2007 and September 2007 in connection with these 
claims.  These examinations were conducted by different VA 
examiners.  After reviewing the veteran's claims file as well 
as citing to various general medical articles found on the 
Internet about fibromyalgia, the VA examiner indicated in 
September 2007 that the veteran's "presentation of symptoms 
. . . appears to have been more on the side of fibromyalgia . 
. . ."  In addition, the examiner concluded that the 
veteran's symptoms, including spine pain, were "due more so 
to her fibromyalgia coupled with a complex regional syndrome 
than to her reported connective tissue disease which remains 
unspecified at this time."

Based on the information provided in the September 2007 VA 
examination, the RO elected to re-phrase the issue on appeal 
as an evaluation of fibromyalgia (previously rated as 
undifferentiated connective tissue disease, thoracic spine 
sprain, low back sprain, and cervical myofascitis with 
segmental dysfunction).  A November 2007 rating decision 
increased the veteran's disability rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5025 to 40 percent, effective November 
16, 2006.  The RO subsequently issued a supplemental 
statement of the case in January 2008 in which it explained 
the rationale for the changes in the veteran's disability 
evaluation.  The veteran indicated in a March 2008 statement 
that she was entitled to a 40 percent disability rating 
dating back to September 5, 1995.

The Board notes that the veteran timely perfected an appeal 
on the issue of entitlement to a disability rating in excess 
of 10 percent for connective tissue disease.  See October 
2002 claim; May 2003 rating decision; June 2003 notice of 
disagreement; September 2003 statement of the case; and 
September 2003 substantive appeal.  

The Board also notes that the issue on appeal was re-phrased 
in November 2007 as evaluation of fibromyalgia (previously 
rated as undifferentiated connective tissue disease, thoracic 
spine sprain, low back sprain, and cervical myofacitis with 
segmental dysfunction) as a result of findings made at the 
time of the September 2007 VA examination.  Although the RO 
granted the veteran a 40 percent disability rating for 
fibromyalgia, effective November 16, 2006, there is no 
indication contained in the record that the RO considered the 
applicability of staged ratings under either Diagnostic Code 
6350 or 5250 for the period prior to and from November 16, 
2006.  As such, as this matter is being remanded for the 
reasons set forth below, the Board finds that on remand, the 
RO consider the applicability of staged ratings for these 
periods in the first instance.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Accordingly, the RO should return 
the veteran's claims file to the VA examiner who conducted 
the September 2007 VA examination.  If this examiner is 
available, the examiner is asked to provide an addendum in 
which she expresses an opinion as to when the veteran's 
symptoms first began to more nearly approximate the rating 
criteria for fibromyalgia.  If this examiner is unavailable, 
the same question should be asked of a different examiner.  
The examiner is also asked to assess the severity of the 
veteran's fibromyalgia, to include commenting on how, if at 
all, the claimed increase in severity of her service-
connected disability affects her employment and daily life.  

In light of the United States Court of Appeals for Veterans 
Claims (Court) decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Board observes that the veteran was not 
provided with a duty-to-inform notice that complied with the 
Veterans Claims Assistance Act (VCAA).  Thus, the RO should 
provide the veteran with complete VCAA notification.  The 
Board also notes that the veteran was not provided with 
information, pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), about the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The RO should provide the veteran with 
such notification.

It is also unclear from the evidence of record whether the 
veteran receives Social Security Disability benefits.  Thus, 
the RO should contact the Social Security Administration 
and/or other appropriate Federal agency and request a 
complete copy of any and all adjudications and the records 
underlying the adjudications for Social Security Disability 
benefits.  If no such records exist, information to that 
effect should be included in the claims file.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from March 21, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send a duty-to-
inform notice to the veteran pursuant to 
the VCAA and Vazquez-Flores.  In 
particular, the veteran should be advised 
of the rating criteria for fibromyalgia as 
seen in 38 C.F.R. § 4.71a, Diagnostic Code 
5025 (2008) and of the rating criteria for 
lupus erythematosus, systemic 
(disseminated) as seen in 38 C.F.R. § 
4.88b, Diagnostic Code 6350 (2008).  The 
veteran should also be advised that she 
can submit evidence showing the worsening 
or increase in severity of her service-
connected disability upon her employment 
and daily life.  

The RO should also send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman.  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

2.  The RO/AMC should contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records pertaining to the veteran that are 
dated from March 21, 2008 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of the 
remand, provided that the veteran 
completes the required authorization 
forms.

3.  The RO/AMC should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Administration disability benefits.  All 
efforts to obtain these records should be 
fully documented in the claims file.  If 
no such records exist, evidence should be 
included in the claims file indicating as 
such.  VA will end its efforts to obtain 
records from a Federal department or 
agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  After the above development is 
completed, the RO/AMC should also make 
arrangements with an appropriate VA 
medical facility for the veteran to 
undergo an examination to assess the 
severity of the veteran's service-
connected fibromyalgia.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

In particular, the RO/AMC should return 
the veteran's claims file to the VA 
examiner who conducted the September 2007 
VA examination.  If this examiner is 
available, the examiner is asked to 
provide an addendum in which she expresses 
an opinion as to when the veteran's 
symptoms first began to more nearly 
approximate the rating criteria for 
fibromyalgia.  If this examiner is 
unavailable, the same question should be 
asked of a different examiner.  

Additionally, the examiner is also asked 
to conduct an examination using the 
fibromyalgia disability examination 
worksheet.  The examiner is also asked to 
comment on the effect of the claimed 
increase in severity of the veteran's 
service-connected fibromyalgia and its 
impact, if any, on the veteran's 
employment and activities of daily life.

5.  Thereafter, the RO/AMC should 
readjudicate the veteran's claims.  As 
noted above, the applicability of staged 
ratings for the periods prior to and from 
November 16, 2006 should be considered.  
See Hart, 21 Vet. App. at  505.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided a Supplemental Statement of 
the Case.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




